OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21425 Pioneer Series Trust I (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Oakridge Large Cap Growth Fund Schedule of Investments2/28/11 (unaudited) Shares Value COMMON STOCKS - 93.3 % Energy - 10.4 % Integrated Oil & Gas - 2.7 % Occidental Petroleum Corp. $ Oil & Gas Equipment And Services - 2.5 % Schlumberger Ltd. $ Oil & Gas Exploration & Production - 5.2 % Concho Resources, Inc. * $ Denbury Resources Inc. * Southwestern Energy Co. * $ Total Energy $ Materials - 3.8 % Industrial Gases - 2.0 % Praxair, Inc. (b) $ Specialty Chemicals - 1.8 % Ecolab, Inc. $ Total Materials $ Capital Goods - 11.4 % Aerospace & Defense - 4.3 % Precision Castparts Corp. $ United Technologies Corp. $ Construction & Farm Machinery & Heavy Trucks - 1.7 % PACCAR, Inc. $ Industrial Machinery - 5.4 % Danaher Corp. $ Illinois Tool Works, Inc. $ Total Capital Goods $ Automobiles & Components - 2.1 % Auto Parts & Equipment - 2.1 % Johnson Controls, Inc. $ Total Automobiles & Components $ Retailing - 8.8 % Automotive Retail - 2.4 % O'Reilly Automotive, Inc. * $ Department Stores - 2.1 % Nordstrom, Inc. $ General Merchandise Stores - 2.4 % Target Corp. $ Specialty Stores - 1.9 % Staples Inc. $ Total Retailing $ Food Beverage & Tobacco - 2.2 % Soft Drinks - 2.2 % PepsiCo, Inc. $ Total Food Beverage & Tobacco $ Household & Personal Products - 2.6 % Household Products - 2.6 % Procter & Gamble Co. * $ Total Household & Personal Products $ Health Care Equipment & Services - 4.0 % Health Care Equipment - 1.6 % Baxter International, Inc. $ Health Care Services - 2.4 % Express Scripts, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 7.4 % Biotechnology - 3.5 % Celgene Corp. * $ Gilead Sciences, Inc. * $ Pharmaceuticals - 3.9 % Abbott Laboratories, Inc. $ Allergan, Inc. $ Total Pharmaceuticals & Biotechnology $ Diversified Financials - 7.6 % Asset Management & Custody Banks - 4.0 % Affiliated Managers Group, Inc. * $ Invesco Ltd. $ Investment Banking & Brokerage - 1.9 % Goldman Sachs Group, Inc. $ Specialized Finance - 1.7 % Intercontinental Exchange, Inc. * $ Total Diversified Financials $ Software & Services - 16.1 % Application Software - 1.2 % Citrix Systems, Inc. * $ Data Processing & Outsourced Services - 1.4 % Visa, Inc. $ Internet Software & Services - 4.0 % Google Inc. * $ It Consulting & Other Services - 5.7 % Cognizant Tech Solutions Corp. * $ IBM Corp. * $ Systems Software - 3.8 % Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 13.1 % Communications Equipment - 3.0 % Cisco Systems, Inc. * $ Computer Hardware - 3.6 % Apple Inc. * $ Computer Storage & Peripherals - 5.2 % EMC Corp. * $ NETAPP, Inc. * $ Electronic Components - 1.3 % Amphenol Corp. $ Total Technology Hardware & Equipment $ Semiconductors - 3.8 % Semiconductors - 3.8 % Altera Corp. (b) $ Intel Corp. $ Total Semiconductors $ TOTAL COMMON STOCKS (Cost$115,232,485) $ TEMPORARY CASH INVESTMENTS - 3.8 % Repurchase Agreement - 3.8 % Barclays Plc, 0.17%, dated 2/28/11, repurchase price of $3,125,000 plus accrued interest on 3/1/11 collateralized by the following: $3,173,021 Federal National Mortgage Association, 3.5%, 11/1/40 $14,479 Freddie Mac Giant, 4.5%, 3/1/41 $ JP Morgan, Inc., 0.19%, dated 2/28/11, repurchase price of $3,125,000 plus accrued interest on 3/1/11 collateralized by the following: $3,187,640 Federal National Mortgage Association, 3.0%-3.5%, 2/1/26 $ Total Repurchase Agreement (Cost$6,250,000) $ Principal Amount ($) Value Securities Lending Collateral- 0.4 % (c) Certificates of Deposit: Banco Santander NY, 0.49%, 3/14/11 $ Bank of Nova Scotia, 0.33%, 9/29/11 BBVA Group NY, 0.37%, 3/8/11 BBVA Group NY, 0.86%, 7/26/11 BBVA Group NY, 0.45%, 3/14/11 BNP Paribas Bank NY, 0.34%, 5/9/11 Canadian Imperial Bank of Commerce NY, 0.25%, 4/27/11 DnB NOR Bank ASA NY, 0.25%, 3/7/11 National Australia Bank NY, 0.32%, 10/19/11 Nordea NY, 0.3%, 4/13/11 RoboBank Netherland NV NY, 0.33%, 8/8/11 Royal Bank of Canada NY, 0.4%, 12/2/11 Skandinav Enskilda Bank NY, 0.38%, 6/7/11 Svenska NY, 0.28%, 5/12/11 Westpac Banking Corp. NY, 0.4%, 12/6/11 $ Commercial Paper: American Honda Finance, 0.35%, 1/11/12 $ American Honda Finance, 1.05%, 6/20/11 Australia & New Zealand Banking Group, 0.91%, 8/4/11 Caterpillar Financial Services Corp., 1.05%, 6/24/11 FAIRPP, 0.27%, 3/7/11 Federal Home Loan Bank, 0.33%, 6/1/11 General Electric Capital Corp., 0.38%, 6/6/11 General Electric Capital Corp., 0.39%, 4/28/11 HSBC, 0.25%, 5/11/11 JPMorgan Chase & Co., 0.43%, 12/21/11 JPMorgan Chase & Co., 1.05%, 6/13/11 OLDLLC, 0.27%, 3/11/11 SOCNAM, 0.37%, 4/14/11 SOCNAM, 0.37%, 5/3/11 Toyota Motor Credit Corp., 0.4%, 9/8/11 VARFUN, 0.27%, 4/20/11 Wachovia, 0.40%, 3/22/11 Wachovia, 0.43%, 10/15/11 $ Tri-party Repurchase Agreements: Barclays Capital Plc, 0.18%, 3/1/11 $ Deutsche Bank Securities, Inc., 0.17%, 3/1/11 HSBC Bank USA NA, 0.18%, 3/1/11 RBS Securities, Inc., 0.18%, 3/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral (Cost$615,975) $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$6,865,975) $ TOTAL INVESTMENT IN SECURITIES - 97.1% (Cost$122,910,154) (a) $ OTHER ASSETS AND LIABILITIES - (2.9)% $ TOTAL NET ASSETS - 100.0% $ *Non-income producing security. (a) At February 28, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $123,544,689 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ (b) At February 28, 2011, the following security was out on loan: Shares Description Value Praxair, Inc. $ Altera Corp. $ (c) Securities lending collateral is managed by Credit Suisse AG, New York Branch. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The following is a summary of the inputs used as of February 28, 2011, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
